—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated July 10, 2001, as awarded her only $100 per week in pendente lite maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that appellate courts should rarely modify pendente lite awards except upon a showing of exigent circumstances, such as when a party is unable to meet his or her bills, or justice otherwise requires. A pendente lite award is an accommodation between the reasonable needs of the moving *393spouse and the financial ability 'of the other spouse. The general rule is that the proper remedy for any perceived inequity in a pendente lite award is a speedy trial. In this instance, in addition to awarding maintenance in the sum of $100 per week, the Supreme Court provided for the plaintiff wife to have temporary exclusive occupancy of the marital home and directed the defendant husband to pay essentially all of the expenses related to the marital home as well as to provide for the plaintiffs medical and dental expenses. The order also awarded the wife pendente lite accountant’s fees and effectively awarded her pendente lite counsel fees. Under these circumstances, the Supreme Court’s pendente lite award to the plaintiff was proper (see York v York, 276 AD2d 481; Verderame v Verderame, 247 AD2d 609; Beige v Beige, 220 AD2d 636). Florio, J.P., Smith, Krausman and Townes, JJ., concur.